Citation Nr: 1500416	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-22 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for sinusitis/rhinitis prior to November 17, 2009.

2. Entitlement to a rating in excess of 30 percent for sinusitis/rhinitis since November 17, 2009.


REPRESENTATION

Appellant is represented by: New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from May 1974 to May 1978, and from May 1986 to January 2003.  

In April 2010, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In August 2011, August 2013, and April 2014, the Board remanded this issue for additional evidentiary development.  It has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  Prior to November 17, 2009, sinusitis/rhinitis was manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, but was not manifested by chronic osteomyelitis, near constant sinusitis, repeated surgeries, or polyps.  

2.  Since November 17, 2009, sinusitis/rhinitis has not been manifested by chronic osteomyelitis, near constant sinusitis, repeated surgeries, or polyps.



CONCLUSIONS OF LAW

1.  Prior to November 17, 2009, the criteria for a 30 percent rating, but no more, for sinusitis/rhinitis were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6513 (2014).

2.  Since November 17, 2009, the criteria for a rating in excess of 30 percent for sinusitis/rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.97, DC 6513 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2004, the RO granted service connection for sinusitis and rhinitis and assigned a noncompensable (0 percent) rating pursuant to DC 6513-6522 effective February 1, 2003.  The Veteran disagreed and, in an April 2005 rating decision, the RO increased the rating to 10 percent.  Thereafter, the Veteran withdrew the appeal.  The current appeal arises from an October 2014 rating decision that granted an increased rating to 30 percent rating effective November 17, 2009.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Under DC 6513, chronic maxillary sinusitis is to be rated in accordance with the general rating formula for sinusitis as follows:

* following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries (50%);
* with three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting (30%); or  
* one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting (10%).  

The Board will also consider DC 6522 which provides a 10 percent rating for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of the nasal passage on both sides, or complete obstruction on one side or a 30 percent rating where polyps are present.  

In granting a 30 percent rating in the October 2014 decision, the RO noted that November 17, 2009, was "the earliest date where the evidence showed an increase in the severity of your condition."  This date appears to correspond to a VA Ears, Nose, and Throat (ENT) clinical note which reflects treatment for nasal congestion pain/pressure and occasional purulent rhinorrhea.  

Upon a review of the file, however, the Veteran has been seen regularly by ENT for similar symptoms throughout the period on appeal.  Specifically, in April 2006, he was seen for complaints of bilateral nasal crusting.  In May 2006, he was seen for complaint of frontal headaches and feeling of fullness, as well as crusting on the right.  In August 2006, he was seen for complaint of frontal headaches, left-sided congestion, and drainage.  In October 2006, he was seen for complaint of left-sided congestion and nasal drainage, as well as some complaint of frontal headaches and facial pressure.  

In January 2007, the Veteran was seen for occasional frontal headaches and mild crusting bilaterally, as well as left-sided mucosal thickening.  In May 2007, he was seen for mild crusting bilaterally.  In July 2007, he was treated for left-sided congestion and occasional frontal headaches.  In January 2008, he was treated for facial pain and pressure, as well as left-sided congestion.  In April 2008 and July 2008, he was treated for left-sided nasal congestion and facial pain/pressure.  

In May 2009, he was treated for ongoing sinus complaints on the left, including nasal congestion and occasional purulent rhinorrhea.  He also complained of occasional left-sided congestion and facial pressure.  In November 2009, he was seen for complaint of nasal congestion pain/pressure and occasional purulent rhinorrhea.  In March 2010, he was seen for sinus complaints on the left, including nasal congestion, pain/pressure and occasional purulent rhinorrhea.  In October 2011, he was treated for seasonal allergies and nasal congestion.  

In addition, the report of VA examination in June 2014 reveals that, for the past several years, the Veteran claimed that he had frequent symptoms and discomfort on the left side of his sinuses related to sinusitis.  He claimed that he frequently experienced tenderness and headaches, particularly on the left side.  He reported that he was frequently treated with antibiotics (although the examiner noted that he was not able to find any recent antibiotic prescriptions for him).  

The VA treatment records reflect a prescription of Azithromycin in May 2007 and Amoxicillin in January 2008.  The Veteran testified that he was not given antibiotics regularly but was given nasal sprays.  He reported that his headaches were continuous, but mild, and he was able to function.  An undated VA physician note reveals 2-3 episodes per month where the Veteran experienced facial pain pressure and nasal drainage.  

In sum, the type and degree of symptoms found by the RO to support a 30 percent rating have existed throughout the period on appeal.  A 30 percent rating is therefore warranted prior to November 17, 2009.  

The Board finds that the type and degree of symptoms indicative of a 50 percent rating have not been shown at any time during this appeal.  The criteria under DC 6513 are conjunctive, not disjunctive; thus all criteria must be met in order to support a 50 percent rating.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive and in a statutory provision meant that all of the conditions listed in the provision must be met).  

While the evidence demonstrates near constant complaints of sinusitis characterized by headaches, pain, and tenderness of affected sinus, there have not been repeated surgeries, and the evidence only occasionally has shown purulent discharge or crusting.  In addition to the instances noted above, an October 2006 VA examination report reveals no purulent discharge, no crusting, and no polyps.  There were also no periods of incapacitation.  Headaches were noted occasionally.  Interference with breathing through the nose was described as "occasionally left nostril gets blocked."   

The report of VA examination in June 2014 reveals that the Veteran has not had any incapacitating episodes of sinusitis.  He said that the effect of his sinuses on his ability to work is minimal and he rarely if ever missed work on account of his sinus symptoms.  There was no obstruction of the nasal passage on either side at the time of the examination.  There was no permanent hypertrophy of the nasal turbinates and there was no discharge or nasal polyps.  Functional impact on his ability to work was described as "nil." 

Also significant is the October 2011 ENT report in which the Veteran was noted to be status-post right-sided FESS (maxillary antrostomy, anterior ethmoidectomy) in 2005.  He reported that, since surgery his sinuses were "90% better" and he was happy with his current result.  Therefore, the Board finds that the criteria for a 50 percent rating are not met, and are not more nearly approximated than those for the 30 percent rating.  

Regarding the schedule for rhinitis, a 30 percent rating is the maximum rating contemplated under that schedule.  There are also no other appropriate diagnostic codes that would allow for a higher rating.  The provisions of DC 6502 (septum deviation) provides identical requirements as to obstruction of the nasal passages as DC 6522.  The criteria for bacterial rhinitis, DC 6523, also require greater than 50-percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  In light of the similar symptoms and functional impairment resulting from the rhinitis and sinusitis, separate ratings are not warranted.  

For these reasons, while the evidence supports a 30 percent rating for the entire period on appeal, the weight of the evidence is against a finding of a rating in excess of 30 percent for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as sinus headaches, crusting, congestion, drainage, infections, and facial pressure, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as headaches, pain, tenderness, discharge, crusting, and antibiotic treatment.  Mauerhan, 16 Vet. App. at 443.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his sinus disability is more severe than is reflected by the assigned rating.  As was explained in the decision above, the criteria for an even higher rating were considered, but the now-assigned 30 percent rating for the entire time on appeal is most appropriate.

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, including sleep apnea, asthma, and dermatophytosis, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to the service-connected sinus disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record indicates that his sinus disability does not affect his ability to work.  While he experienced sinus pain and headaches, there is no indication that he is rendered unable to work.  Therefore, as the issue of TDIU is not reasonably raised by the record, it is not part of the rating appeal.

Finally, the Veteran does not assert that there has been any deficiency in the notice provided to him in October 2006 and August 2011 under the Veterans Claims Assistance Act of 2000 (VCAA) and has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the claim.  He has made no specific allegations as to the inadequacy of June 2014 examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining medical records from the Brooklyn VA Medical Center from May 2013 to present and by scheduling an examination to determine the severity of his service-connected sinusitis and rhinitis.  Further, the Veteran testified at a hearing that was compliant with Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

A 30 percent rating, but no more, for sinusitis/rhinitis prior to November 17, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for sinusitis/rhinitis since November 17, 2009, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


